 
 
I 
111th CONGRESS
2d Session
H. R. 6087 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2010 
Mr. Lucas (for himself, Mrs. Lummis, Mr. Moran of Kansas, Mr. Conaway, Mr. Roe of Tennessee, Mr. Graves of Missouri, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Federal Insecticide, Fungicide, and Rodenticide Act to improve the use of certain registered pesticides. 
 
 
1.Use of registered pesticides Section 3(f) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(f)) is amended by adding at the end the following: 
 
(5)Use of registered pesticidesNotwithstanding any other law, no permit shall be required for— 
(A)the use of a pesticide that is registered or otherwise authorized for use under this Act, if that use is in accordance with this Act; or 
(B) 
(i)the use of a biological control organism (as defined in section 403 of the Plant Protection Act (7 U.S.C. 7702)) for the prevention, control, or eradication of a plant pest or noxious weed, if that use is in accordance with that Act (7 U.S.C. 7701 et seq.); or 
(ii)the conduct of any other plant pest, noxious weed, or pest control activity under that Act, if that activity is conducted in accordance with that Act.. 
 
